

117 HR 1335 IH: FREEZER Trucks Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1335IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Ms. Clarke of New York (for herself, Mr. Huffman, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Environmental Protection Agency to carry out a pilot program to award grants for the electrification of certain refrigerated vehicles, and for other purposes.1.Short titleThis Act may be cited as the FREEZER Trucks Act of 2021 or the Fostering and Realizing Electrification by Encouraging Zero Emission Refrigeration Trucks Act of 2021.2.Pilot program for the electrification of certain refrigerated vehicles(a)Establishment of pilot programThe Administrator shall establish and carry out a pilot program to award funds, in the form of grants, rebates, and low-cost revolving loans, as determined appropriate by the Administrator, on a competitive basis, to eligible entities to carry out projects described in subsection (b).(b)ProjectsAn eligible entity receiving an award of funds under subsection (a) may use such funds only for one or more of the following projects:(1)Transport refrigeration unit replacementA project to retrofit a heavy-duty vehicle by replacing or retrofitting the existing diesel-powered transport refrigeration unit in such vehicle with an electric transport refrigeration unit and retiring the replaced unit for scrappage.(2)Shore power infrastructureA project to purchase and install shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power and operate without using diesel fuel.(c)Maximum amountsThe amount of an award of funds under subsection (a) shall not exceed—(1)for the costs of a project described in subsection (b)(1), 75 percent of such costs; and(2)for the costs of a project described in subsection (b)(2), 55 percent of such costs.(d)ApplicationsTo be eligible to receive an award of funds under subsection (a), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a description of the air quality in the area served by the eligible entity, including a description of how the air quality is affected by diesel emissions from heavy-duty vehicles;(2)a description of the project proposed by the eligible entity, including—(A)any technology to be used or funded by the eligible entity; and(B)a description of the heavy-duty vehicle or vehicles of the eligible entity, that will be retrofitted, if any, including—(i)the number of such vehicles;(ii)the uses of such vehicles;(iii)the locations where such vehicles dock for the purpose of loading or unloading; and(iv)the routes driven by such vehicles, including the times at which such vehicles are driven;(3)an estimate of the cost of the proposed project;(4)a description of the age and expected lifetime control of the equipment used or funded by the eligible entity; and(5)provisions for the monitoring and verification of the project including to verify scrappage of any replaced units.(e)PriorityIn awarding funds under subsection (a), the Administrator shall give priority to proposed projects that, as determined by the Administrator—(1)maximize public health benefits;(2)are the most cost-effective; and(3)will serve the communities that are most polluted by diesel motor emissions, including communities that the Administrator identifies as being in either nonattainment or maintenance of the national ambient air quality standards for a criteria pollutant under section 109 of the Clean Air Act (42 U.S.C. 7409), particularly for—(A)ozone; and(B)particulate matter.(f)Data releaseNot later than 120 days after the date on which an award of funds is made under this section, the Administrator shall publish on the website of the Environmental Protection Agency, on a downloadable electronic database, information with respect to such award of funds, including—(1)the name and location of the recipient;(2)the total amount of funds awarded;(3)the intended use or uses of the awarded funds;(4)the date on which the award of funds was approved;(5)where applicable, an estimate of any air pollution or greenhouse gas emissions avoided as a result of the project funded by the award; and (6)any other data the Administrator determines to be necessary for an evaluation of the use and effect of awarded funds provided under this section.(g)Reports to Congress(1)Annual report to CongressNot later than 1 year after the date of the establishment of the pilot program under this section, and annually thereafter until amounts made available to carry out this section are fully expended, the Administrator shall submit to Congress and make available to the public a report that describes, with respect to the applicable year—(A)the number of applications for awards of funds received under such program;(B)all awards of funds made under such program, including a summary of the data described in subsection (f);(C)the estimated reduction of annual emissions of air pollutants regulated under section 109 of the Clean Air Act (42 U.S.C. 7409), and the estimated reduction of greenhouse gas emissions, associated with the awards of funds made under such program;(D)the number of awards of funds made under such program for projects in communities described in subsection (e)(3); and(E)any other data the Administrator determines to be necessary to describe the implementation, outcomes, or effectiveness of such program.(2)Final reportNot later than 1 year after amounts made available to carry out this section are fully expended, or 5 years after the pilot program is established, whichever comes first, the Administrator shall submit to Congress and make available to the public a report that describes—(A)all of the information collected for the annual reports under paragraph (1);(B)any benefits to the environment or human health that could result from the widespread application of electric transport refrigeration units for short-haul transportation and delivery of perishable goods or other goods requiring climate-controlled conditions, including in low-income communities and communities of color;(C)any challenges or benefits that recipients of awards of funds under such program reported with respect to the integration or use of electric transport refrigeration units and associated technologies;(D)an assessment of the national market potential for electric transport refrigeration units;(E)an assessment of challenges and opportunities for widespread deployment of electric transport refrigeration units, including in urban areas; and(F)recommendations for how future Federal, State, and local programs can best support the adoption and widespread deployment of electric transport refrigeration units.(h)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Diesel-powered transport refrigeration unitThe term diesel-powered transport refrigeration unit means a transport refrigeration unit that is powered by an independent diesel internal combustion engine.(3)Electric transport refrigeration unitThe term electric transport refrigeration unit means a transport refrigeration unit in which the refrigeration or climate-control system is driven by an electric motor when connected to shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power, including all-electric transport refrigeration units, hybrid electric transport refrigeration units, and standby electric transport refrigeration units.(4)Eligible entityThe term eligible entity means—(A)a regional, State, local, or Tribal agency, or port authority, with jurisdiction over transportation or air quality;(B)a nonprofit organization or institution that—(i)represents or provides pollution reduction or educational services to individuals or organizations that own or operate heavy-duty vehicles or fleets of heavy-duty vehicles; or(ii)has, as its principal purpose, the promotion of air quality;(C)an individual or entity that is the owner of record of a heavy-duty vehicle or a fleet of heavy-duty vehicles that operates for the transportation and delivery of perishable goods or other goods requiring climate-controlled conditions;(D)an individual or entity that is the owner of record of a facility that operates as a warehouse or storage facility for perishable goods or other goods requiring climate-controlled conditions; or(E)a hospital or public health institution that utilizes refrigeration for storage of perishable goods or other goods requiring climate-controlled conditions.(5)Heavy-duty vehicleThe term heavy-duty vehicle means—(A)a commercial truck or van—(i)used for the primary purpose of transporting perishable goods or other goods requiring climate-controlled conditions; and(ii)with a gross vehicle weight rating greater than 6,000 pounds; or(B)an insulated cargo trailer used in transporting perishable goods or other goods requiring climate-controlled conditions when mounted on a semitrailer.(6)Shore power infrastructureThe term shore power infrastructure means electrical infrastructure that provides power to the electric transport refrigeration unit of a heavy-duty vehicle when such vehicle is stationary on a property where such vehicle is parked or loaded, including a food distribution center or other location where heavy-duty vehicles congregate.(7)Transport refrigeration unitThe term transport refrigeration unit means a climate-control system installed on a heavy-duty vehicle for the purpose of maintaining the quality of perishable goods or other goods requiring climate-controlled conditions.(i)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $30,000,000, to remain available until expended.(2)Administrative expensesThe Administrator may use not more than 1 percent of amounts made available pursuant to paragraph (1) for administrative expenses to carry out this section.